Citation Nr: 1232681	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  03-18 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation greater than 10 percent for diabetes mellitus for the period prior to June 3, 2002.

2.  Entitlement to an initial disability evaluation greater than 40 percent for diabetes mellitus for the period from June 3, 2002 to the present.

3.  Entitlement to service connection for erectile dysfunction, secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for bipolar disorder, secondary to service-connected diabetes mellitus.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	E. Audrey Glover-Dichter, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2002 and March 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran appealed, and in October 2006, the Board denied the claims.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2008, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's October 2006 decision.  That same month, the Court issued an Order vacating the October 2006 Board decision.  

This case was again before the Board in January 2009, wherein it was remanded for additional due process considerations and development consistent with the Court's Order.  The case was returned to the Board for appellate consideration.  Upon return of the case to the Board, the Board finds that there has been substantial compliance with the directives of the remand regarding the Veteran's claims, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  The Board notes that correspondence from the Veteran was translated subsequent to the issuance of the most recent supplemental statement of the case (SSOC) in October 2010, but that these statements were duplicative of prior assertions, previously considered by the RO.  As such, RO review before adjudication is not required.  38 C.F.R. § 20.1304.

Unfortunately, however, still further development is required before the Board can adjudicate the Veteran's pending claim of entitlement to TDIU.  Regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  Throughout the rating period prior to June 3, 2002, the Veteran's diabetes mellitus did not require insulin and a restricted diet or oral hypoglycemics and a restricted diet.  

2.  Throughout the rating period since June 3, 2002, the Veteran's Type-II diabetes mellitus is manifested by use of insulin and diet restriction, with regulation of activity.

3.  The preponderance of the evidence is against a finding that the Veteran's erectile dysfunction is causally or etiologically related to military service or a service connected disability.

4.  The preponderance of the evidence is against a finding that the Veteran's bipolar disorder is causally or etiologically related to military service or a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for Type-II diabetes mellitus, for the period prior to June 3, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for an initial evaluation in excess of 40 percent for Type-II diabetes mellitus, for the period since June 3, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

3.  Erectile dysfunction was not incurred in or aggravated by active service or a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

4.  Bipolar disorder was not incurred in or aggravated by active service or a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Evaluations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

The Veteran's Type-II diabetes mellitus is evaluated under 38 C.F.R. § 4.119, DC 7913.  Under this Diagnostic Code, a 10 percent evaluation is warranted when the diabetes mellitus is managed by restricted diet only.  A 20 percent rating is assigned where insulin and a restricted diet, or an oral hypoglycemic agent and restricted diet are required.  A 40 percent rating requires insulin, restricted diet, and regulation of activities.  The next highest possible rating under this Code is 60 percent, requiring insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that are not compensable if related separately.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran was granted a 10 percent disability evaluation effective May 8, 2001.  In its August 2002 decision, the RO assigned a 40 percent evaluation effective June 3, 2002, the date that the Veteran began using insulin injection treatment.  

Prior to June 3, 2002, the Veteran's diabetes was controlled by diabetic diet only.  Prior to June 3, 2002, there is no medical evidence of record to show that the Veteran required oral hypoglycemic agents or insulin to meet the criteria for a 20 percent evaluation.  The record of the Veteran's May 2002 VA diabetes examination specifically stated that his diabetes was controlled with a diabetic diet only.  There is no evidence of record to show that the Veteran required oral hypoglycemic agents and insulin injections until June 3, 2002, providing more evidence against this claim.  

The objective clinical evidence of record also indicates that the Veteran denied experiencing ketoacidosis or hypoglycemic reactions and having been hospitalized for his diabetes mellitus.  

The Board finds that the facts and examination cited above are entitled to great probative weight and that they provide evidence against a higher rating for the period from May 8, 2001, to June 2, 2002.  Upon reviewing the evidence in comparison to the rating criteria, the Board finds that the overall disability picture for the Veteran's diabetes mellitus did not more closely approximate a 20 percent rating for the period from May 8, 2001, to June 2, 2002.  38 C.F.R. § 4.7.  The post-service medical evidence of record clearly provides evidence against this claim.  Therefore, the preponderance of the evidence against this claim, and the appeal is denied.  38 C.F.R. § 4.3.  

Regarding the period since June 3, 2002, the Veteran underwent a VA diabetes examination in December 2003.  At the examination, the Veteran denied ketoacidosis and hypoglycemic reactions which required hospitalization.  The Veteran followed a diabetic diet and no weight changes were reported.  The Veteran complained of leg numbness when walking long distances as well as cramps, tingling, and a cool sensation.  He denied visual problems, anal pruritus, and loss of strength.  He saw his diabetic care provider every three months.  His medications consisted of an oral hypoglycemic and two injections of insulin per day.  He was diagnosed with diabetes mellitus, type 2, insulin required with proteinuria and peripheral neuropathy.  

The Veteran's VA treatment records do not show that he has ever been hospitalized for episodes of ketoacidosis or hypoglycemic reactions.  The evidence does not show that he visits his diabetic care provider twice a month.  

The Veteran does not have complications from diabetes mellitus that would not be compensable if separately evaluated.  In fact, in August 2004, the Veteran was diagnosed with median neuropathy, more likely than not associated with diabetes mellitus; the RO granted service connection for that disability with a 10 percent rating. In May 2007, the Veteran was granted service connection for diabetic nephropathy, and assigned a 30 percent evaluation for this disability.  These separate evaluations are not at issue before the Board at this time.  The Board cannot use the problems with these separate disabilities to increase the evaluation of the Veteran's diabetes.        

The August 2004 VA peripheral nerves examination showed that there was no electrodiagnostic evidence of peripheral neuropathy in the lower extremities.  

The Veteran underwent another VA diabetes examination in April 2005.  The Veteran reported using both oral medications and insulin injections.  He denied ketoacidosis and hypoglycemic reactions that required hospitalization.  The examiner did not find any evidence of restriction of daily activities due to diabetes.  He reported visiting his diabetic care provider every four to five months.  The Veteran denied anal pruritus, but complained of generalized and progressive loss of strength in his four extremities.  He denied visual problems and the examiner noted that there was no diagnosis of retinopathy at his March 2005 eye examination.  The Veteran did not report vascular or cardiac symptoms at his examination.  The Veteran had diabetic neuropathy for which he took Neurontin.  He reported erectile dysfunction for which he took Viagra.  Upon examination, the Veteran weighed 177 pounds and was 67 inches tall.  There was no evidence of kidney dysfunction.  The examiner diagnosed the Veteran with diabetes mellitus, type II insulin required, uncontrolled, with peripheral neuropathy.  The examiner also provided a diagnosis of erectile dysfunction by the records.  

At a May 2007 VA diabetes examination, the Veteran reported that his medication was changed from oral hypoglycemics and NPH insulin to oral medication and regular insulin in an effort to improve glycemic control.  He complained of numbness and tingling in his feet and hands, erectile dysfunction, and depression; the VA examiner noted that the Veteran has carpal tunnel syndrome (right median neuropathy).  He denied a history of cerebrovascular accident or myocardial infarction, as well as hypoglycemic episodes.  There is no history of pancreatic neoplasm or trauma, episodes of hypoglycemic reaction or ketoacidosis, or symptoms of peripheral vascular disease of the lower extremities, cardiac symptoms, or visual symptoms related to diabetes.  He is treated for hypertension, poor vision due to refractive error and glaucoma, but eye evaluation shows no evidence of diabetic retinopathy.  There was no evidence of diabetic nephropathy, skin symptoms, or gastrointestinal symptoms.

A July 2009 VA examination report indicates that the Veteran reported that his diabetes is under control, with treatment via insulin and oral medication.  He denied a history of hospitalization, pancreatic trauma, surgery, or pancreatic neoplasm.  He reported a history of hypoglycemic reaction or ketoacidosis, but denied visits to a diabetic care provider for treatment of these episodes; he requires a visit to his primary care provider every 3 months and a special diet, but does not require restricted activity.  Upon physical examination, he had normal skin; neurological examination was also normal.  EMG testing was normal other than his right carpal tunnel syndrome, and he had no gastrointestinal symptoms or cardiac neurovascular diseases.

VA treatment notes from 2008 through 2010 show that the Veteran's diabetes mellitus is well controlled.

The Board also finds that the Veteran's overall disability picture since June 3, 2002 is consistent with a 40 percent rating, but no higher.  According to the Veteran's August 2004, April 2005, May 2007, and July 2009 VA examination reports, the Veteran uses oral medication for control of his diabetes mellitus, as well as insulin, and requires restriction of his diet; however, his diabetes mellitus does not require regulation of his daily activities.  The Veteran reports that he experienced episodes of hypoglycemia and ketoacidosis, but stated that he self-treated and did not require diabetic care or hospitalization.  He also denied skin or pancreatic complications, and his complications of diabetic nephropathy and right carpal tunnel syndrome continue to be separately evaluated.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Thus, the Board finds that the Veteran's diabetes mellitus fits within the criteria for a 40 percent disability evaluation, for the entire rating period since June 3, 2002, but does not meet the criteria for a rating in excess of 40 percent. 

Additional Considerations

The Board also considered the Veteran's statements that his disabilities are worse and that he should be granted higher ratings based, in part, on his lay statements.  To the extent that he contends that higher ratings should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected diabetes mellitus has worsened.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the VA examiners found that the Veteran's service-connected diabetes mellitus was as previously characterized and was productive of no more than mild effects on his activities of daily living.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected diabetes mellitus was provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated, providing highly probative evidence that outweighs the Veteran's general lay statements.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected diabetes mellitus are adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluation is in excess of the symptomatology demonstrated upon examination, providing objective evidence against not only an increase but the current evaluations.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected diabetes mellitus, as the criteria more than address the Veteran's impairments.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

The Board notes that the Veteran has current diagnoses of erectile dysfunction and bipolar disorder.  

In September 2003, the Veteran underwent a VA genitourinary examination.  The Veteran complained of erectile dysfunction, but stated that he had been using Viagra since September 2002 with good results.  The Veteran denied incontinence, surgical treatment of the urinary tract, recurrent urinary tract infections, nephritis, and the need for catheterization.  The Veteran denied trauma or surgery affecting his penis and testicles.  The Veteran reported urinating once an hour and having nocturia three or four times a night.  The examiner noted that an October 2002 sonogram record showed that he had distal ureterolithiasis.  

The examiner listed diabetes, hypothyroidism, subdural hematoma, bipolar disorder, and depressive reactions as local or systemic diseases affecting the Veteran's sexual function.  The examiner diagnosed the Veteran with erectile dysfunction by history and concluded that it was "not likely related to [d]iabetes [m]ellitus," and included a note stating that "[e]rectile dysfunction is a long range process and if [d]iabetes is the cause it is usually associated with peripheral neuropathy which was not confirmed in this case in peripheral nerves examination, including electrodiagnostic studies."  The Veteran was also diagnosed with a right inguinal hernia, a cyst in the right intrascrotal sac, a history of urethral calculus, and a left renal cyst.  

The Veteran's May 2007 VA diabetes examination report also indicates that the Veteran's erectile dysfunction was not related to his diabetes mellitus; the VA examiner reiterated that erectile dysfunction is not caused by diabetes mellitus in the absence of neuropathy, providing highly probative evidence against this claim.    

With regard to the Veteran's claim for service connection for bipolar disorder, claimed as secondary to diabetes mellitus, the Veteran began receiving Social Security Administration (SSA) benefits for his mental disorder in 1992.  In March 2001, the RO granted non-service-connected pension based on the Veteran's mental disorder.  

When the Veteran filed his claim for service connection for bipolar disorder secondary to diabetes mellitus, the RO scheduled him for VA mental disorders examination in September 2003.  At the examination, the Veteran reported not working since 1991.  He married his first wife in 1971 and they were divorced in 1992.  At the time of his examination, he was in a relationship that had lasted for six years and had no problems.  

The Veteran complained of feeling sad, depressed, irritable, and that he lacked interest in daily activities.  He also reported energy loss, insomnia, inability to concentrate, anxiety, and tension.  Upon examination, the Veteran was well-developed and well-nourished, with appropriate dress and personal hygiene.  He was cooperative with the examiner, spontaneous, and maintained eye contact.  He was alert, aware, and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  The Veteran's thought processes were coherent and logical.  There was no looseness of association or evidence of disorganized speech.  The veteran denied hallucinations, phobias, obsessions, panic attacks, and suicidal ideation.  His mood was depressed and his affect was broad and appropriate.  His memory for recent, remote, and immediate events was intact.  His abstraction capacity was normal; his judgment and insight were fair.  

The examiner concluded that the Veteran's symptoms were interfering with his employment and social functioning.  The Veteran was diagnosed with bipolar disorder and assigned a GAF score of 50.  The examiner reviewed the Veteran's claims folder and "[could not] find objective evidence to establish a relationship between the diabetes mellitus and the veteran's mental disorder."  The examiner concluded that the veteran's bipolar disorder was not caused by diabetes mellitus.  

Additionally, before the RO granted non-service-connected pension, the Veteran underwent a VA mental disorders examination in August 2000.  The Veteran complained of problems since he left military service.  He reported insomnia, nightmares, panic, and buzzing in his ears.  He told the examiner that he received psychiatric treatment in Vietnam but that he destroyed his military records after leaving service (a review of the objective evidence in the claims file does not indicate this to be the case, undermining the Veteran's credibility with the Board).  In any event, upon examination, the Veteran was clean, overweight, and adequately dressed and groomed.  He was alert and oriented with anxious mood and constricted affect.  His attention and concentration were good.  His speech was clear and coherent.  There was no evidence of hallucinations or suicidal ideation.  His insight and judgment were fair and his impulse control was good.  The examiner diagnosed him with malingering and assigned a GAF score of 85.  The examiner did not attribute any of the Veteran's symptoms to his period of military service.  

The Board finds that there currently is no persuasive medical nexus evidence of record indicating the Veteran developed erectile dysfunction or bipolar disorder during or as a result of his service in the military, including as a result of his service-connected diabetes mellitus; to the contrary, and there is medical evidence against such a finding.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  The Veteran's recollection of events has been place into serious question, which only provides more evidence against this claim. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this case, the evidence in support of the Veteran's claim consists solely of lay evidence.  However, his lay contentions in this regard are of very minimal, if any, probative value.  The Board finds that the Veteran is competent to describe the nature of his erectile dysfunction and bipolar disorder symptoms, but not to provide a diagnosis of himself or link his symptoms to his service or his service connected problem. 

Based on the above, the Board finds the Veteran's history of relating his erectile dysfunction and bipolar disorder to his service by means of his service-connected diabetes mellitus is not credible.  

For example, on the various VA and private evaluations following service, as detailed above, he complained of a variety of symptoms, but he had no related complaints at the time of his service separation examination, or within a year of discharge from service, notwithstanding his statement that he has had the psychiatric problem since service.  As such, the Board does not find that the Veteran's lay testimony is sufficient to establish service connection.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's erectile dysfunction and bipolar disorder are not related to his service, including his service-connected diabetes mellitus.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

As there is a preponderance of evidence against the Veteran's claims the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
As such, there is a preponderance of evidence against his claims for secondary service connection and, in turn, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters dated in April 2002, May 2003, November 2003, and March 2007 to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, March 2006 and May 2006 letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  The Board notes that notice complying with Dingess/Hartman was provided after the initial adjudication of the Veteran's claims, but that the claims were readjudicated subsequent to the March 2006 and May 2006 notice, in an October 2010 supplemental statement of the case (SSOC).  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  Beyond the above, it is very important to note that the Veteran was examined by VA in 2003, 2004, 2005, 2007, and 2009 in connection with his claims.  Further continual evaluations are simply not going to provide a basis to grant these claim, as the more recent examinations are indicating that the objective evidence does not support the Veteran's subjective symptoms and does not clearly support the current findings, let alone findings that would provide a basis to increase the Veteran's evaluations.       

The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The examination report contain all the findings needed to evaluate the Veteran's claims, including the Veteran's history and physical evaluation to determine the nature and etiology of any erectile dysfunction and bipolar disorder, as well as the findings needed to evaluate the Veteran's diabetes mellitus for both rating periods, including consideration of functional impairment.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

ORDER

An initial evaluation greater than 10 percent for diabetes mellitus for the period prior to June 3, 2002, is denied.  

An initial, staged disability evaluation greater than 40 percent for diabetes mellitus for the period since June 3, 2002, is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for bipolar disorder is denied.  


REMAND

The RO, in an October 2007 rating decision, denied the Veteran's claim of entitlement to TDIU.  In a statement received in March 2008, the Veteran indicated that he disagreed with the RO's denial of his claim in the October 2007 rating decision.  His statement may be reasonably construed as expressing disagreement with the RO's rating decision, and the Board thus concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.  As such, this claim must be remanded to the RO for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case with respect to the claim of entitlement to TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If, and only if, the Veteran submits a timely substantive appeal concerning this additional issue should the issue be forwarded to the Board for appellate consideration.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


